Citation Nr: 1105942	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected osteoarthritis of the left thumb.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bursitis of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bursitis of the left hip.

4.  Entitlement to an evaluation in excess of 40 percent for 
service-connected fracture of the left ulna, fibrous union.

5.  Entitlement to a compensable evaluation for service-connected 
fracture of the left radius, healed.




REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held in July 2009, at the Lincoln RO, before the 
undersigned Veterans Law Judge.  A transcript of the testimony is 
in the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that 
the Veteran's left thumb disability is currently manifested by 
decreased dexterity and minimal limitation of motion; however, 
limitation of motion with a gap of more than two inches (5.1cm) 
between the thumb pad and the fingers, ankylosis, or amputation 
of the left thumb is not shown.

 2.  The competent and credible evidence of record indicates that 
the Veteran's right hip disability is currently manifested by 
pain, minimal limitation of motion, and well-healed scars; 
ankylosis limitation of thigh flexion to 30 degrees or less, 
limitation of abduction of the thight with motion lost beyond 10 
degrees, flail joint, or malunion other of the femur with 
moderate knee or hip disabililyty is not shown.

3. The competent and credible evidence of record indicates that 
the Veteran's left hip disability is currently manifested by 
pain, minimal limitation of motion, and well-healed scars; 
ankylosis limitation of thigh flexion to 30 degrees or less, 
limitation of abduction of the thight with motion lost beyond 10 
degrees, flail joint, or malunion other of the femur with 
moderate knee or hip disabililyty is not shown.

4.  The competent and credible evidence of record indicates that 
the Veteran's left ulna and radius disabilities are currently 
manifested by pain and minimal limitation of supination and 
pronation; ankylosis of the elbow, malunion, or flail joint of 
the left ulna or left radius are not shown.  

5.  The competent and credible evidence of record indicates that 
the Veteran's painful posterior/extensor aspect scar associated 
with his left ulna disability is superficial and manifested by 
pain.

6.  The competent and credible evidence of record indicates that 
the Veteran's painful medial aspect scar associated with his left 
ulna disability is superficial and manifested by pain.

7.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the service-connected left thumb disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5228 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for the service-connected right hip disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 7804, 5019 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for the service-connected left hip disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 7804, 5019 (2010).

4.  The criteria for a disability rating in excess of 40 percent 
for the service-connected left ulna disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209, 5211, 5213 (2010).

5.  The criteria for a separate disability rating of 10 percent, 
but no greater, for painful posterior/extensor aspect scar 
associated with the service-connected left ulna disability has 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

6.  The criteria for a separate disability rating of 10 percent, 
but no greater, for painful medial aspect scar associated with 
the service-connected left ulna disability has been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

7.  The criteria for a compensable rating for the service-
connected left radius disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5212 
(2010).

8.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected left thumb, bilateral hip, left ulna, and 
left radius disabilities.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in April 2008, prior to the initial 
adjudication of his claims.  Furthermore, in a September 2008 
letter, the Veteran was again informed of the evidence necessary 
to establish higher disability evalutions.  In short, the record 
indicates the Veteran received appropriate notice pursuant to the 
VCAA. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in May and November 
2008.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's disabilities 
under the appropriate diagnostic criteria.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the May and November 2008 VA 
examinations.  However, such did not have an adverse effect on 
the adequacy of the examinations.  Notably, as previously 
indicated, the examiners fully considered the Veteran's 
complaints, to include his complaints of functional impairment 
and pain with respect to his left thumb, bilateral hip, left 
ulna, and left radius disabilities.  Physical examinations were 
then performed that addressed the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in July 
2009.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Left Thumb Disability

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran's service-connected left thumb disability is 
currently rated under Diagnostic Codes 5010-5224 [degenerative 
arthritis; ankylosis of the thumb].  See 38 C.F.R. § 4.27 (2010) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is right-handed; accordingly, his right thumb is his 
major thumb.

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5224, a 10 percent disability rating is 
warranted for favorable ankylosis of the thumb; a 20 percent 
disability rating is warranted for unfavorable ankylosis of the 
thumb.  Crucially, however, the medical evidence of record is 
absent any indication that ankylosis of the left thumb exists.  
Indeed, the May 2008 VA examiner specifically noted the absence 
of ankylosis of the Veteran's thumb.  As such, Diagnostic Code 
5224 does not aid the Veteran.  That is, with evidence of 
ankloysis, the criteria for a higher evlaution are not met.  

The evidence of record indicates that the Veteran has been 
diagnosed with osteoarthritis of the left thumb.  See, e.g., the 
May 2008 VA examination report.  Arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  
Diagnostic Code 5010 instructs to rate under Diagnostic Code 5003 
[degenerative arthritis].  Under that diagnostic code, arthritis 
of a major joint or group of minor joints is to be rated under 
the criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the 
purpose of rating disabilities due to arthritis, the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered a group of minor joints.  See 38 
C.F.R.        § 4.45 (2010).  Where limitation of motion of the 
joint is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

While the thumb is not a major joint, it is a collection of minor 
joints for the purposes of 38 C.F.R. § 4.45.  Further, an X-ray 
taken at the May 2008 VA examination shows the presence of 
arthritis in multiple joints in the Veteran's thumb.  
Specifically, X-ray of the left thumb showed moderate 
degenerative changes at the first carpometacarpal joint, and 
minor degenerative changes at the first metacarpal phalangeal 
joint.

Limitation of motion of the fingers is rated under Diagnostic 
Codes 5228 to 52230 (2010).  Under Diagnostic Code 5228, 
limitation of motion of the thumb warrants a 20 percent 
disability rating for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  A gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 10 percent 
evaluation for both the major and minor thumb.  A gap of less 
than one inch (2.5 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 
noncompensable evaluation.

As will be discussed in further detail below, the Board notes 
that there is no indication of amputation of the left thumb, or 
impairment analogous thereto, to warrant consideration of the 
provisions of Diagnostic Code 5152.  On the contrary, the Veteran 
was not noted to have amputation of any digit (other than his 
left index finger which is not before the Board) during his May 
2008 examination.  

In sum, the Veteran's service-connected left thumb disability is 
most appropriately rated under Diagnostic Codes 5003 and 5228.  
The Veteran has suggested no other diagnostic code, and the Board 
cannot identify a diagnostic code that would be more appropriate 
to this claim.

Analysis

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 20 percent disability rating for a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 10 
percent evaluation for both the major and minor thumb.  A gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a noncompensable evaluation.

The Veteran was afforded a VA examination for his left thumb 
disability in May 2008.  He stated that he was right hand 
dominant, and complained of progressively worse and daily pain in 
his thumb.  He denied a history of flare-ups of joint symptoms 
because the thumb is always uncomfortable.  Despite reporting 
difficulty grasping objections and frequently dropping things due 
to thumb weakness, the Veteran noted that the left thumb 
disability caused no difficulty with traveling and feeding; mild 
difficulty with shopping, recreation, bathing, dressing, 
toileting, and grooming; moderate difficulty with chores; and 
prevention of exercise, sports, and cooking.  He exercised the 
thumb for treatment.  

Upon physical examination, the VA examiner noted an amputation of 
left index finger, but also reported that the surgical amputation 
did not alter the usefulness of the remaining or transplanted 
digits.  The examiner also reported the absence of ankylosis, 
deformity, and a gap between the thumb pad and tips of fingers on 
attempted opposition of thumb to fingers.  Further, the Veteran 
demonstrated an overall mild decrease with repetitive use and 
grasping and decreased dexterity for twisting, probing, writing, 
touching, and expression.  Range of motion testing of the left 
thumb revealed flexion to 40 degrees and complete extension.  
Four additional range of motion tests indicated similar results 
with mild pain, minimal weakness, and fatigue, but no 
incoordination.  The major functional impact was pain with 
repetitive use.  However, the examiner described the Veteran's 
disabilty as resulting in "minimal painful motion."  The 
examiner could not determine additional limitation following 
repetitive use during flare-ups, as this would be speculation, 
but he noted that the Veteran did not have additional limitation 
following repetitive use.  An X-ray report of the Veteran's left 
thumb revealed degenerative changes of the left thumb, likely a 
result of osteoarthritis.  The examiner diagnosed the Veteran 
with traumatic arthritis of the left thumb.  

At the July 2009 Board hearing, the Veteran continued his 
complaints of pain in his left thumb, to include avoiding picking 
up any objects and cooking as well as manipulating the thumb for 
treatment.  See the July 2009 Board hearing transcript, pgs. 3-6.

A careful review of the record therefore demonstrates that 
although the Veteran experiences functional loss due to his left 
thumb, there is virtually no evidence of limitation of motion, 
specifically no evidence of a gap of more than two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, criteria required for a 20 percent disability 
rating under Diagnostic Code 5228.  Indeed, the competent and 
probative evidence is absent any objective findings of a gap more 
than one inch between the thumb pad and the fingers.  Where X-ray 
evidence of degenerative arthritis is presented, but the loss of 
range of motion is noncompensable, a 10 percent disability rating 
will be assigned under Diagnostic Code 5003.  So it is in this 
case.  Accordingly, an increased disability rating is not 
warranted.

Further, as discussed above, the competent and probative evidence 
is absent any indication of  either ankylosis or amputation of 
the left thumb.  On the contrary, the Veteran has demonstrated 
motion of the thumb, albeit limited motion.  Therefore, an 
increased disability rating is not warranted under Diagnostic 
Codes 5152 and 5224.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of significant functional loss as a result of his left 
thumb disability, notably his difficulty grasping objects and 
difficulty caused performing daily activities such as bathing, 
dressing, toileting, and grooming.

However, the Board places greater probative value on the 
objective clinical findings which do not support his contentions 
regarding the severity of his disability.  In this regard, the 
competent medical evidence of record does not indicate 
significant functional loss attributed to the Veteran's left 
thumb complaints.  Specifically, during the most recent VA 
examination in May 2008, the Veteran was able to maintain left 
thumb flexion up to 40 degrees and complete extension.  The VA 
examiner specifically noted that repetitive range of motion tests 
indicated similar results with mild pain, minimal weakness, and 
fatigue, but no incoordination, and that the major functional 
impact was pain with repetitive use.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the left thumb disability under 38 C.F.R. § 4.40 and 4.45.  The 
current 10 percent rating adequately compensates the Veteran for 
any functional impairment attributable to his service-connected 
left thumb disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left thumb 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the May 2008 VA examination 
reports, as well as VA treatment records, indicate that the 
Veteran's left thumb disability has remained relatively 
consistent throughout the period.  As such, there is no basis for 
awarding the Veteran a disability rating other than the currently 
assigned 10 percent for the left thumb at any time from April 
2007 to the present.

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

Higher evaluation for Bilateral Hip Disability

For the sake of economy, the Board will analyze the Veteran's 
bilateral hip claims together, as they are rated under the same 
diagnostic codes and according to the medical evidence show 
similar symptomatology.

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran is currently assigned a 10 percent disability rating 
for bursitis of each of his hips under Diagnostic Codes 7804-5019 
[unstable or painful scar; bursitis].  See 38 C.F.R. § 4.27, 
supra.

Bursitis is rated analogous to degenerative arthritis under 
Diagnostic Code 5003. Degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The general rating schedules for 
limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252 and 5253.

Normal range of motion of the hip is to 125 degrees flexion and 
45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5251, a 10 percent disability rating is warranted 
for thigh limitation of extension limited to 5 degrees.  Under DC 
5252, a 10 percent disability rating is assigned for limitation 
of flexion to 45 degrees; a 20 percent disability rating is 
assigned for flexion limited to 30 degrees; a 30 percent 
disability rating is assigned for flexion limited to 20 degrees; 
and a 40 percent disability rating is assigned for flexion 
limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent 
disability rating is warranted for limitation of rotation of, 
cannot toe-out more than 15 degrees, affected leg; a 20 percent 
rating is warranted where adduction is limited such that legs 
cannot be crossed; and a 30 percent rating is assigned for 
limitation of abduction of, motion lost beyond 10 degrees.  See 
38 C.F.R. § 4.71a.

The medical evidence shows that the Veteran's bilateral hip 
disabilities are manifested primarily by limitation of motion.  
Accordingly, the Board will rate the Veteran's bilateral hip 
disability under Diagnostic Codes 7804-5019.  The Veteran and his 
representative have not suggested more appropriate diagnostic 
codes.

The Veteran was provided a VA examination for his bilateral hip 
disability in May 2008.  He complained of daily pain and 
occasional swelling in his hips which required constant use of a 
cane for ambulation, and inability to stand for more than 15 to 
30 minutes and walk more than one to two blocks.  He further 
reported that he fell twice as a result of the bilateral hip 
disability.  Moreover, he indicated that the bilateral hip 
disability causes mild severity on feeding, bathing, dressing, 
toileting, and grooming; moderate severity on chores and 
traveling; severely affects shopping and recreation; and prevents 
him from exercise and sports.  

Upon physical examination, the VA examiner noted poor propulsion, 
but there was no evidence of loss of bone, inflammatory 
arthritis, or joint ankylosis.  An X-ray report of the hips 
revealed an impression of healed bilateral bone graft harvest 
sites superior-lateral iliac crests, and otherwise normal pelvis.  
There was minimal chondrocalcinosis in the hip joints bilaterally 
which raised the possibility of calcium pyrophosphate deposition, 
but no finding of degenerative joint disease in the hips.  With 
respect to the right hip, goniometer testing revealed flexion to 
95 degrees, abduction to 40 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees.  With regard to the 
left hip, testing revealed flexion to 85 degrees, abduction to 40 
degrees, external rotation to 35 degrees, and internal rotation 
to 20 degrees.  Repetitive testing revealed no additional 
limitation of motion with mild pain, mild weakness, and fatigue 
with no incoordination.  The examiner therefore could not 
determine additional limitation of motion due to flare-ups.  He 
diagnosed the Veteran with bursitis of the hips.   

VA treatment records and the July 2009 Board hearing document the 
Veteran's continued complaints of pain associated with his 
bilateral hip disability and surgical scars, episodes of falling, 
use of a cane for stability, suggested treatment by his son, as 
well as inability to perform activities such as walking more than 
a block and a half, working at a saw mill, and stopping to rest 
when driving long distances.  See, e.g., the July 2009 Board 
hearing transcript, pgs. 7-9, 17.

In short, the competent and probative evidence indicates the 
Veteran's bilateral hip is manifested by complaints of pain and 
some limitation of motion. The medical evidence of record, 
however, does not indicate range of motion results warranting a 
higher rating under Diagnostic Codes 5251, 5252 or 5253.  Neither 
hip is evidenced by ankloysis as contemplated by a higher rating 
under Diagnostic Code 5250.  Likewise, the limitation of flexion 
in the right hip of 95 degrees and limiation of flexion in the 
left hip of 85 degrees well exceed the limitation of flexion of 
30 degrees or less contemplated by a higher rating under 
Diagnostic Code 5252.    

The Board notes that the medical evidence is absent range of 
motion testing for limitation of extension with respect to the 
Veteran's hips.  However, as discussed above, Diagnostic Code 
5251 provides for a maximum 10 percent rating for limitation of 
extension.  Because the Veteran is currently in receipt of 10 
percent disability ratings for his bilateral hip disability, the 
Board finds that an increased rating would not be warranted under 
Diagnostic Code 5251 in any event. 

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of significant functional loss as a result of his 
bilateral hip disability, notably his use of a cane for 
stability, episodes of falling, and difficulty walking or 
standing for extended periods of time.

However, the Board places great probative value on the objective 
clinical findings which do not support his contentions regarding 
the severity of his bilateral hip disability.  In this regard, 
the competent medical evidence of record does not indicate 
significant functional loss attributed to the Veteran's hip 
complaints.  Specifically, during the most recent VA examination 
in May 2008, the Veteran was able to maintain right hip flexion 
to 95 degrees, abduction to 40 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees.  With regard to the 
left hip, the Veteran maintained flexion to 85 degrees, abduction 
to 40 degrees, external rotation to 35 degrees, and internal 
rotation to 20 degrees.  Repetitive testing revealed no 
additional limitation of motion with mild pain, mild weakness, 
and fatigue with no incoordination.  Furhermore, the examiner 
therefore could not determine additional limitation of motion due 
to flare-ups without resort to speculation.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the bilateral hip disability under 38 C.F.R. § 4.40 and 4.45.  
The current 10 percent ratings adequately compensate the Veteran 
for any functional impairment attributable to his service-
connected hip disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

Separate Ratings for Scars

Under VA regulations, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
separate disabilities arising from a single disease entity are to 
be rated separately.  See 38 C.F.R. § 4.25 (2010); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In addition to 
the functional limitation noted above, the Board observes that 
the Veteran's service connected hip disabilities also result in 
scarring.  The symptoms associated with this scarring are 
separate and distinct from those associated with the underlying 
service-connected hip disabilities.  Accordingly, separate 
disabilty evaluations are warranted.  

In this regard, with respect to Diagnostic Code 7804, the 
applicable rating criteria for skin disorders under 38 C.F.R. § 
4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 
49490-99 (July 31, 2002)] and again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his claim 
in April 2008. Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating of scars is warranted for scars which are superficial and 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage.  

In the present case, the Veteran has post-surgical scars on both 
of his hips, and he testified that these are painful.  See the 
July 2009 Board hearing, page 17.  Pertinently, there is no 
indication that the Veteran's scars are deep, cause limited 
motion, are 144 square inches or greater, are unstable, or limit 
the function of the Veteran's hips.  Notably, R.K., D.O., 
reported in a November 2002 private treatment record that the 
Veteran's surgical scars were "well healed."  As such, the 
Board finds that Diagnostic Code 7804 most accurately reflects 
the Veteran's symtomatology with respect to the surgical scars on 
his hips.  In light of the credible testimony of painful scaring, 
the Board finds that separate compensable disabliiy evlations are 
warranted for residual surgical scarring of the right and left 
hips.  

The Veteran is receiving the maximum disability rating under 
Diagnostic Code 7804 with respect to the hip scars.  Accordingly, 
increased disability ratings are not warranted for the Veteran's 
surgical scars under Diagnostic Code 7804.  

The Board adds that in assigning 10 percent disability 
evaluations to the Veteran's bilateral hip scars, Diagnostic Code 
7805 has been considered.  However, discussed above, the evidence 
of record fails to show any symptomatology other than pain with 
regard to the hip scars.  There is no indication that his scars 
result in any functional limiation of the hips.  Furthermore, 
even if the scars resulted in function limitation of the hips, 
assigning a rating based on limiation function would be 
impermissible pyramiding in light of the disability evaluations 
already assigned for limiation of motion of the hips.  

Conclusion

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's bilateral hip 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the May 2008 VA examination 
reports, as well as VA treatment records, indicate that the 
Veteran's bilateral hip disability has remained relatively 
consistent throughout the period.  As such, there is no basis for 
awarding the Veteran a disability rating other than the currently 
assigned 10 percent for the hip disabilities with separate 10 
percent disability ratings for residual surgical scarring at any 
time from April 2007 to the present.

Higher evaluation for Left Ulna and Left Radius

For the sake of economy, the Board will analyze the Veteran's 
left ulna and left radius claims together, as they affect the 
same general anatomical area (left forearm) are rated under 
similar diagnostic codes with overlapping rating criteria and 
according to the medical evidence show similar symptomatology.

The Veteran is right-handed; accordingly, his left are is his 
minor or nondominant extremity.  

The Veteran is currently assigned a 40 percent disability rating 
for fracture of the left ulna under Diagnostic Codes 5211-5213 
[impairment of ulna; impairment of supination and pronation].  
See 38 C.F.R. § 4.27, supra.  Additioanlly, he is currently 
assigned a noncompensable [zero percent] rating for a left radius 
facture under Diagnostic Code 5212 [impairment of radius]

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board has 
considered the applicability of Diagnostic Codes 5205 (ankylosis 
of the elbow) as well as 5206, 5207, and 5208 (limitation of 
motion of forearm flexion and extension).  

Ankylosis of the elbow is rated under Diagnostic Code 5205.  
Under that code, a 40 percent rating is assigned for intermediate 
ankylosis of the minor elbow, at an angle of more than 90 
degrees, or between 70 degrees and 50 degrees.  A 50 percent 
rating is assigned for unfavorable ankylosis of the minor elbow, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5205 (2010).  However, the evidence does not show symptoms 
consistent with ankloysis.  Accordingly, a rating under these 
diagnostic criteria is not warranted.  

Under Diagnostic Code 5206, limitation of flexion of the forearm 
of the minor extremity to 100 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation is for application when 
flexion is limited to 70 degrees or 90 degrees; a 30 percent 
evaluation is warranted when flexion is limited to 55 degrees; 
and a 40 percent evaluation is warranted when flexion is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under 
Diagnostic Code 5207, limitation of extension of the forearm of 
the minor extremity to 45 degrees or 60 degrees warrants a 10 
percent evaluation; a 20 percent evaluation is for application 
when extension is limited to 75 degrees or 90 degrees; a 30 
percent evaluation is warranted when extension is limited to 100 
degrees; and a 40 percent evaluation is warranted when extension 
is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  

As the 40 percent disability rating currently assigned is the 
maximum shcedular evaluation warranted for either limitation of 
flexion or limation of extension of the minor extremity, an 
increased evaluation under either of these criteria is not 
warranted.  

 Under Diagnostic Code 5208, a 20 percent evaluation is warranted 
when forearm flexion is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R.  § 4.71a, Diagnostic Code 5208.  
However, the objective medical evidence does not show symptoms 
consistent with such range of moiton.  

In sum, the Board finds that Diagnostic Codes 5205, 5206, 5207, 
and 5208 do not avail the Veteran.  In particular, as will be 
discussed below, range of motion testing conducted during the 
November 2008 VA examination with respect to the Veteran's left 
elbow revealed flexion up to 110 degrees with pain at 100 degrees 
and extension of 15 degrees with pain at 20 degrees.  There was 
no evidence of ankylosis of the elbow.  Although the Board 
recognizes the Veteran's complaints of pain and functional loss 
to include flare-ups due to the left ulna and radius 
disabilities, such do not meet the compensable rating criteria 
under Diagnostic Codes 5206, 5207, or 5208.  See 38 C.F.R. § 4.40 
and 4.45 (2010); see also DeLuca, supra.  Moreover, the examiner 
indicated that there was increase in pain during repetitive use, 
but no additional weakness, excess fatigability, incoordination, 
lack of endurance, or additional loss in range of motion.  He 
therefore could not express, without resorting to speculation, 
additional limitation of motion due to repetitive use during a 
flare-up.  There is no medical evidence to the contrary.  Based 
on this record, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation for the left 
ulna and radius disabilities under 38 C.F.R. § 4.40 and 4.45.    

The Board therefore finds that rating the left ulna disability 
under Diagnostic Codes 5211 and 5213 and the left radius 
disability under Diagnostic Code 5212 are most appropriate in 
this case.  The Veteran and his representative have not suggested 
more appropriate diagnostic codes.

Under Diagnostic Code 5211 pertaining to the ulna, nonunion in 
the upper half, with false movement: with loss of bone substance 
(1 inch (2.5 cms.) or more) and marked deformity of the minor 
extremity warrants a 30 percent evaluation. Nonunion in the upper 
half with false movement and without loss of bone substance or 
deformity, warrants an evaluation of 20 percent.  Nonunion in the 
lower half warrants an evaluation of 20 percent.  Diagnostic Code 
5211.

Diagnostic Code 5212 provides for ratings based on impairment of 
the radius. Malunion of the radius with bad alignment is rated 10 
percent disabling for the major side and 10 percent for the minor 
side; nonunion of the radius in the upper half is rated 20 
percent disabling for the major side and 20 percent for the minor 
side; nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity is rated 30 
percent disabling for the major side and 20 percent for the minor 
side; nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5centimeters) or 
more) and marked deformity is rated 40 percent disabling for the 
major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees. 38 C.F.R. § 4.71, 
Plate I.  Diagnostic Code 5213 provides that supination of the 
forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side and 10 percent for the minor side. 
Limitation of pronation with motion lost beyond the last quarter 
of arc, so the hand does not approach full pronation, is rated 20 
percent disabling for the major side and 20 percent for the minor 
side; limitation of pronation with motion lost beyond the middle 
of arc is rated 30 percent disabling for the major side and 20 
percent for the minor side.  Loss of supination or pronation due 
to bone fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side and 
20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in supination 
or hyperpronation, is rated 40 percent disabling for the major 
side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

As noted previously, the Veteran was provided with a VA 
examination for his left forearm in May 2008.  He complained of 
worsening forearm pain, and flare-ups which occurred every three 
to four months which lasted one to two weeks in duration and 
caused him to drop objects and use his left arm less.  He also 
stated that the left forearm pain mildly affects traveling, 
feeding, bathing, dressing, toileting, and grooming; moderately 
affects chores, shopping, and recreation; and prevents him from 
exercising and sports.  

The VA examiner noted that the Veteran was right hand dominant.  
Pertinently, the examiner reported no bone or joint abnormality 
in the left forearm, no signs of active infection, no effect on 
weight bearing joints, no history of deformity, no general 
deformity, no history of bone neoplasm, no history of 
osteomyelitis, and no fracture site motion.  Further, an X-ray 
report of the Veteran's left forearm revealed an old, healed 
fracture midshaft of the left ulna with adjacent calcification 
and/or ossification in the soft tissues.  Moreover, bony 
alignment was normal, and degenerative changes were noted at the 
wrist and elbow.  The examiner diagnosed the Veteran with and old 
radius/ulna fracture with ongoing forearm muscle strain.
The Veteran was afforded a subsequent VA examination in November 
2008.  He continued his complaints of ongoing pain in his left 
forearm, with weakness, stiffness, redness, swelling, and 
decreased range of motion across the left elbow.  He further 
reported that flare-ups occurred weekly and lasted hours or days 
with varying intensity, depending on his activity level, and that 
flare-ups were caused due to lifting and repetitive activity.  He 
also indicated that the left ulna and radius disabilities caused 
no difficulty with respect to feeding and toileting; mild 
difficulty for shopping, traveling, bathing, and dressing; and 
severe difficulty for exercise, and sports.  The Veteran used 
rest, activity limitation, and ice for treatment.  He did not use 
a brace, sling, wrap, or any other orthopedic device for 
treatment.  

Upon physical examination, the VA examiner reported that no 
weight-bearing joint was affected by the left ulna and radius 
disabilities.  Range of motion testing of the left elbow revealed 
flexion up to 110 degrees with pain at 100 degrees, extension of 
15 degrees with pain at 20 degrees, pronation to 45 degrees with 
pain at 35 degrees, and supination to 35 degrees with pain at 30 
degrees.  The examiner noted that there was no local warmth, 
redness, or indication of effusion.  Although there was increase 
in pain during repetitive use, there was no additional weakness, 
excess fatigability, incoordination, lack of endurance, or 
additional loss in range of motion.  The examiner therefore could 
not express, without resorting to speculation, additional 
limitation of motion due to repetitive use during a flare-up.  An 
X-ray report revealed essentially similar results to the May 2008 
report.  Notably, there were no hardware complications, no joint 
effusion, or abnormal bony alignment. 
      
The Board adds that VA treatment records dated in February 2008 
document the Veteran's complaints of pain in his left forearm, 
wrist, and elbow, as well as use of medication for treatment.  

The Veteran continued his complaints of left forearm pain at the 
July 2009 Board hearing.  He also stated that he does not lift 
objects with his left hand, has limited dexterity, and activities 
such as playing basketball or shooting pool are limited.  See the 
July 2009 Board hearing transcript, pgs. 17-18.

Taking into consideration the evidence of record, there is no 
indication that the Veteran is entitled to increased disability 
ratings for either his left ulna or left radius disabilities 
under Diagnostic Codes 5211, 5212, or 5213.  Significantly, there 
is no evidence of nonunion of either the ulna or radius.  As 
discussed above, VA X-ray reports dated in May and November 2008 
revealed normal bony alignment as well as a healed fracture of 
the ulna.  Further, the November 2008 VA examiner reported no 
loss of a bone or part of bone.  Moreover, although there is 
evidence of limitation of pronation and supination, Diagnostic 
Codes 5211 and 5213 provide for a maximum 40 percent disability 
rating, which the Veteran is currently in receipt of for his left 
ulna disability.   WIth respect to impairment of the radius, the 
evidence does not show malunion of the radius with bad alignment 
as contemplated by a compensable rating under Diagnostic Code 
5212.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  To assign a 
separate compensable evaluations under Diagnostic Code 5213 for 
limiation of supination and/or limitation of flexion or extension 
under Diagnostic Codes 5206 and 5207 based on limitation of 
function of the radius would amount to unpermissible pyramiding.  

However, separate compensable evaluation are warranted for the 
Veteran's residual scarring.  The Veteran has a post-surgical 
scars on the posterior/extensor aspect and medial aspect of the 
left forearm associated with his status post fracture of the left 
ulna.  Pertinently, there is no indication that the Veteran's 
scar is deep, causes limited motion, is 144 square inches or 
greater, is unstable, or limits the function of the Veteran's 
left forearm.  However, the November 2008 VA examiner reported 
that the posterior/extensor scar was "mildly tender" and the 
medial scar was "tender" to palpation upon examination.     

The applicable rating criteria for skin disorders under 38 C.F.R. 
§ 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 
49490-99 (July 31, 2002)] and again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his claim 
in April 2008. Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating of scars is warranted for scars which are superficial and 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage.  

Because the Veteran has stated that the post-surgical scars 
associated with his service-connected left ulna disability are 
tender, notably during the most recent VA examination, and the 
evidence of record clearly indicates that the scars are 
superficial, the Board finds that 10 percent evaluations for the 
scars under Diagnostic Code 7804 are warranted.  This is the 
highest rating available under this Diagnostic Code.  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left ulna and 
left radius disabilities were more or less severe during the 
appeal period.  Specifically, as discussed above, the May and 
November 2008 VA examination reports, as well as VA treatment 
records, indicate that the Veteran's left ulna and left radius 
disabilities remained relatively consistent throughout the 
period.  As such, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 40 percent 
for the left ulna disability and the noncompensable disability 
rating for the left radius disability at any time from April 2007 
to the present.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected left thumb, bilateral hip, left ulna, and left 
radius disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).  Ordinarily, the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently retired due to age or duration of work.  
See the May 2008 VA examination report.  The Board also observes 
that the Veteran was granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) in a March 2004 rating decision.  
Indeed, the Board notes that it has no reason to doubt that the 
Veteran's left thumb, bilateral hip, left ulna, and left radius 
symptomatology adversely impacts his employability; however, this 
is specifically contemplated by the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected left thumb, bilateral hip, left ulna, or left radius 
disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In denying the Veteran's claims for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  As discussed above, entitlement 
to TDIU was granted in a March 2004 rating decision.  
Accordingly, the issue of TDIU is not for appellate 
consideration.  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected osteoarthritis of the left thumb is denied.

Entitlement to an evaluation in excess of 10 percent for service-
connected bursitis of the right hip is denied.

Entitlement to an evaluation in excess of 10 percent for service-
connected bursitis of the left hip is denied.

Entitlement to an evaluation in excess of 40 percent for service-
connected fracture of the left ulna, fibrous union is denied.

Entitlement to a 10 percent disability rating for post-surgical 
scar associated with posterior/extensor aspect of the service-
connected left ulna disability is granted, subject to the laws 
and regulations governing monetary awards.

Entitlement to a 10 percent disability rating for post-surgical 
scar associated with the medial aspect of the service-connected 
left ulna disability is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to a compensable evaluation for service-connected 
fracture of the left radius, healed is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


